El Juez Asociado Se. Audrey,
emitió la opinión del tribunal.
El apelante es dueño de un automóvil privado que maneja él mismo pero en algunas ocasiones ocupa para que se lo *614maneje 'a una persona que tiene licencia de conductor y a quien paga esos servicios eventuales. En ocasión en que el apelante no iba en su automóvil y estando manejado por ese conductor, por negligencia de éste ocurrió un choque con otro automóvil del apelado y por los daños que sufrió el automó-vil del apelado fué condenado el apelante, fundándose la corte sentenciadora en que incurrió en negligencia per se permi-tiendo que su vehículo fuera manejado por persona que no tenía licencia de chauffeur, fundamento que el apelante es-tima erróneo y por lo que pide 'que lo absolvamos de la de-manda.
Hemos examinado con detenimiento la Ley de Automó-viles No. 75 de 13 de abril de 1916 y no encontramos pre-cepto alguno que imponga al dueño de un automóvil el deber de ocupar necesariamente a un chauffeur para manejar su vehículo ni prohibición de que sea un conductor. Según dijimos en el caso de Arenas v. Enright, 26 D. P. R. 742, “pue-den manejar vehículos de motor todas aquellas personas que posean licencias de chauffeur o de conductor, siendo entera-mente iguales los requisitos personales que la ley exige para obtener la licencia de conductor o de chauffeur e iguales tam-bién los derechos que tienen que pagar al Tesoro Público.” La única diferencia que encontramos en la ley entre un conductor y un chauffeur es que éste cobra por sus servicios, ya que al definir en su artículo Io. -la palabra “chauffeur” dice que es “toda persona a quien se‘pagare por manejar un vehículo de motor,” mientras que conductor es “cualquier persona que, no siendo un chauffeur, maneje vehículo de motor.” Tanto el conductor como el chauffeur están autori-zados para manejar vehículos de motor pero se llama chauffeur al que cobra por prestar ese servicio. Por consiguiente, el dueño de un automóvil puede ocupar para que lo maneje a un conductor o a un chauffeur porque ambos están auto-rizados legalmente para manejar vehículos de motor; apre-ciación que tiene confirmación en el artículo 17 preceptivo de que el dueño de cualquier vehículo de motor será respon-*615sable ele los daños causados por la negligencia del conductor o chauffeur mientras dielio dueño estuviere en el vehículo; precepto que impone responsabilidad al dueño de un vehículo de motor por los daños causados por la negligencia de su conductor o chauffeur solamente cuando ocurrieron estando el dueño en el vehículo, por lo que en este caso no tiene res-ponsabilidad alguna el apelante toda vez quq no estaba en su automóvil cuando ocurrieron los daños que se le ordena pagar; y que al establecer responsabilidad en ese caso, táci-tamente acepta nuestra doctrina de que el dueño de un ve-hículo de motor que no esté destinado a un negocio o em-presa no es responsable de los daños causados por la negli-gencia de su chauffeur, consignada en los casos de Vélez v. Llavina, 18 D. P. R. 656; Alicea v. Aboy, 23 D. P. R. 108, y Truyol y Cía. v. West India Oil Co., 26 D. P. R. 361.
Es cierto que el artículo 5, apartado K, dispone que “nin-guna persona permitirá que un vehículo de motor de su pro-piedad o que esté bajo su gobierno sea manejado por persona que no esté legalmente autorizada para hacerlo o en contravención a las disposiciones de esta ley, y ninguna persona tomará a su servicio a un chauffeur, sin antes cercio-rarse de que posee una licencia adecuada,” pero este pre-cepto no puede servir de fundamento para una sentencia con-denatoria en este caso porque el apelante empleó para ma-nejar su automóvil, que es un vehículo de motor, a persona que estaba legalmente autorizada para hacerlo pues tenía licencia de conductor, y no podemos decir que el apelante haya contravenido la ley en otro particular. En cuanto al último extremo de ese precepto es verdad que dispone que el dueño de un vehículo de motor no tomará a su servicio a un chauffeur para manejarlo sin antes cerciorarse de que posee una licencia adecuada, pero siendo iguales, según he-mos dicho, los requisitos exigidos por la ley para conceder las licencias de conductor o de chauffeur no creemos que tenga el alcance de que cuando se paga a una persona por mane-jar un vehículo de motor haya de emplearse necesariamente *616a una que tenga licencia de chauffeur y que no pueda alqui-lar, los servicios de un conductor cuando uno y otro están au-torizados para manejar vehículos de motor.
Por las razones expuestas la sentencia apelada debe ser revocada y absolverse al demandado.

Revocada la sentencia apelada y absuelto el i demandado de la demanda.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Hutchison.
El Juez Asociado Sr. Wolf no intervino en la resolución de este caso.